Citation Nr: 1434806	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected cervical spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1999 to April 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for cervical strain with degenerative changes.  In August 2010, a hearing was held before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's record.  In June 2011, the case was remanded for additional development.  A May 2014 letter informed the Veteran that the Veterans Law Judge who conducted the August 2010 hearing was no longer employed by the Board, and he was afforded the opportunity to testify at another hearing with a different Veterans Law Judge.  In June 2014, the Veteran responded, indicating that she did not want another hearing.  

On remand, an August 2012 rating decision granted service connection for adjustment disorder with depressed mood and anxiety and service connection for tension headaches, and those matters are no longer on appeal.  The August 2012 rating decision also increased the rating for cervical strain with degenerative changes to 10 percent, retroactively effective April 6, 2008 (the day after the Veteran's separation from service).  As the Veteran is assumed to be seeking an even higher rating, the issue of entitlement to a higher initial rating for the service-connected cervical spine disability remains on appeal.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected cervical spine disability is not shown to have been manifested by forward flexion of the cervical spine to 30 degrees or less, or by a combined range of motion (ROM) of the cervical spine of 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown; ankylosis of the cervical spine is not shown; incapacitating episodes of disc disease are not shown; and associated objective neurological abnormalities are not shown.  

CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-connected cervical spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a; Codes 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  She has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in July 2008 and August 2011.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.

The Board is cognizant that the representative has asserted that the appeal should be remanded again to allow for another VA examination as it has been approximately three years since the last examination.  The prior Board remand was to obtain an updated VA examination based on a contention of increased severity.  Since the August 2011 VA examination subsequently obtained, however, neither the Veteran nor her representative has asserted a worsening of the disability and there is no other evidence of a worsening of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the August 2011 examination of record is adequate to adjudicate the Veteran's claim for an higher rating and no further examinations are necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5237, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection is in effect as of August 6, 2008 (the day after the Veteran's separation from service); therefore, the period to consider regarding this appeal is the entire period since separation from service.

On July 2008 VA general medical examination, the Veteran reported intermittent neck pain that had gradual onset in service and weekly painful flare-ups lasting for hours.  She also reported being unemployed while looking for employment following discharge from active duty.  She denied a history of hospitalization or incapacitating episodes.  She had neck pain and stiffness and occasional numbness of the left hand middle and index finger.  Physical examination found cervical spine ROM was flexion 0-45 degrees, extension 0-45 degrees, right flexion 0-45 degrees, left flexion 0-45 degrees, right rotation 0-80 degrees, and left rotation 0-80 degrees, with no pain or additional limitation on repetition; there was no muscle spasm, guarding, tenderness, ankylosis, vertebral fracture, or neurological abnormalities of the upper or lower extremities; there was a normal gait.  The diagnosis was cervical strain.  The effect on activities of daily living (ADLs) was mild impairment of shopping, and moderate impairment of chores, exercise, sports, recreation, traveling, and driving.  

At the August 2010 hearing, the Veteran testified that she had limitation of movement, grinding, muscle spasms, and daily pain in her neck.  She stated that she was a full-time nursing student and that her neck disability affected her ability to read a book and take notes in school.  She testified that she took muscle relaxers for the muscle spasms in her neck.  

A February 2010 VA treatment record shows that physical examination found no neurological abnormalities.  

On August 2011 VA examination, the Veteran reported limitation of motion, spasm, fatigue, and constant throbbing neck pain that radiated to her head, jaw, shoulder, and back.  She also reported that she was a full-time nursing student.  She denied stiffness, weakness, hospitalization, incapacitating episodes, and flare-ups.  Physical examination found cervical spine ROM was flexion 0-45 degrees, extension 0-45 degrees, left lateral flexion 0-45 degrees, right lateral flexion 0-45 degrees, left rotation 0-80 degrees, and right rotation 0-80 degrees, with objective evidence of pain on motion; on repetitive testing there was objective evidence of pain on motion, but no additional limitations; there was normal posture, head position, and gait; there was no spasm, guarding, tenderness, weakness, abnormal spinal curvature, or neurological abnormalities of the upper or lower extremities; and there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  X-rays of the cervical spine did not reveal any significant abnormality.  The diagnosis was cervical strain.  The effects on her occupational were pain that increased upon standing and problems with lifting and carrying.  

The evidence shows that, throughout the appeal period, the Veteran's service-connected cervical spine disability is not shown to have been manifested by forward flexion of the cervical spine to 30 degrees or less, or by a combined ROM of the cervical spine of 170 degrees or less.  Cervical spine ROM on July 2008 and August 2011 VA examinations was greater than 30 degrees forward flexion and greater than 170 degrees combined ROM, and repetitive testing did not find additional limitation of motion or the functional equivalent, including as due to pain, stiffness, or fatigue.  See DeLuca v. Brown, 8 Vet. App. 202.  

Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is also not shown.  Although the Veteran reported neck muscle spasms, the VA examinations found normal gait, and cervical spine X-rays and MRI since service have not revealed any abnormal spinal curvature; the August 2011 VA examiner specifically noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Ankylosis of the cervical spine is not shown throughout the appeal period, and the Veteran denied any incapacitating episodes.  

While the Veteran has reported occasional numbness of the left hand middle finger and index finger, the overall evidence does not show objective neurological abnormalities associated with her cervical spine disability.  Notably, on VA examinations and treatment, there were no neurological abnormalities of the upper or lower extremities based on muscle, sensory, and reflex testing.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a schedular rating in excess of 10 percent for the Veteran's service-connected cervical spine disability.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's cervical spine disability.  The manifestations of the Veteran's service-connected cervical spine disability are consistent with the schedular criteria, which describe and expressly contemplate her subjective complaints of muscle spasm, stiffness, and limited ROM.  There is no objective evidence that the manifestations of her cervical spine disability (i.e., painful flare-ups) are unusual or exceptional.  In sum, there is no indication that the average industrial impairment from the service-connected disability associated with her cervical spine disability would be in excess of that contemplated by the assigned rating.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of her cervical spine disability is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran is a full-time nursing student, and she has not alleged that she is unemployable due to her service-connected cervical spine disability.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

The appeal seeking a rating in excess of 10 percent for a cervical spine disability is denied.  



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


